UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS HILLMAN FOCUSED ADVANTAGE FUND ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 12-Oct-2011 ISIN US68389X1054 Agenda 933499813 - Management Record Date 15-Aug-2011 Holding Recon Date 15-Aug-2011 City / Country / United States Vote Deadline Date 11-Oct-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year HILLMAN FOCUSED ADVANTAGE FUND 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 15-Nov-2011 ISIN US5949181045 Agenda 933510706 - Management Record Date 02-Sep-2011 Holding Recon Date 02-Sep-2011 City / Country / United States Vote Deadline Date 14-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2 ELECTION OF DIRECTOR: DINA DUBLON Management For For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HILLMAN FOCUSED ADVANTAGE FUND 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 07-Dec-2011 ISIN US17275R1023 Agenda 933516885 - Management Record Date 10-Oct-2011 Holding Recon Date 10-Oct-2011 City / Country / United States Vote Deadline Date 06-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For HILLMAN FOCUSED ADVANTAGE FUND 1J ELECTION OF DIRECTOR: ARUN SARIN Management For For 1K ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1L ELECTION OF DIRECTOR: JERRY YANG Management For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2005 STOCK INCENTIVE PLAN. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 6 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 7 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Shareholder For Against 8 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Record Date 27-Dec-2011 Holding Recon Date 27-Dec-2011 City / Country / United States Vote Deadline Date 22-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER For For 4 AL GORE For For 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON For For 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder For Against 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 21-Mar-2012 ISIN US4282361033 Agenda 933549834 - Management Record Date 23-Jan-2012 Holding Recon Date 23-Jan-2012 City / Country / United States Vote Deadline Date 20-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M. L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: S. BANERJI Management For For 1C ELECTION OF DIRECTOR: R. L. GUPTA Management For For 1D ELECTION OF DIRECTOR: J. H. HAMMERGREN Management For For 1E ELECTION OF DIRECTOR: R. J. LANE Management For For 1F ELECTION OF DIRECTOR: A. M. LIVERMORE Management For For 1G ELECTION OF DIRECTOR: G. M. REINER Management For For 1H ELECTION OF DIRECTOR: P. F. RUSSO Management For For 1I ELECTION OF DIRECTOR: G. K. THOMPSON Management For For 1J ELECTION OF DIRECTOR: M. C. WHITMAN Management For For 1K ELECTION OF DIRECTOR: R. V. WHITWORTH Management For For HILLMAN FOCUSED ADVANTAGE FUND 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 19-Apr-2012 ISIN US8825081040 Agenda 933556245 - Management Record Date 21-Feb-2012 Holding Recon Date 21-Feb-2012 City / Country / United States Vote Deadline Date 18-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: D.A. CARP Management For For 1C. ELECTION OF DIRECTOR: C.S. COX Management For For 1D. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1E. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1F. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1G. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1H. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1I. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For HILLMAN FOCUSED ADVANTAGE FUND 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 25-Apr-2012 ISIN US2635341090 Agenda 933562731 - Management Record Date 29-Feb-2012 Holding Recon Date 29-Feb-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1K. ELECTION OF DIRECTOR: LEE M. THOMAS Management For For HILLMAN FOCUSED ADVANTAGE FUND 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For 4. ON INDEPENDENT CHAIR Shareholder For Against 5. ON EXECUTIVE COMPENSATION REPORT Shareholder Against For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 25-Apr-2012 ISIN US3696041033 Agenda 933564951 - Management Record Date 27-Feb-2012 Holding Recon Date 27-Feb-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For HILLMAN FOCUSED ADVANTAGE FUND A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For B2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For B3 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Management For For B4 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management For For C1 CUMULATIVE VOTING Shareholder Against For C2 NUCLEAR ACTIVITIES Shareholder Against For C3 INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder For Against HILLMAN FOCUSED ADVANTAGE FUND PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 26-Apr-2012 ISIN US7170811035 Agenda 933560472 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1C. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: IAN C. READ Management For For 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For HILLMAN FOCUSED ADVANTAGE FUND 1N. ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 26-Apr-2012 ISIN US4781601046 Agenda 933562301 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For HILLMAN FOCUSED ADVANTAGE FUND 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1M. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. APPROVAL OF THE COMPANY'S 2012 LONG- TERM INCENTIVE PLAN Management Against Against 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against 6. SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For 7. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 30-Apr-2012 ISIN US0970231058 Agenda 933565977 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 27-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HILLMAN FOCUSED ADVANTAGE FUND 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For 4. REPORT ON POLITICAL AND TRADE ASSOCIATION CONTRIBUTIONS. Shareholder For Against 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. RETENTION OF SIGNIFICANT STOCK BY FORMER EXECUTIVES. Shareholder Against For 7. EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 30-Apr-2012 ISIN US0258161092 Agenda 933566094 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 27-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 T.J. LEONSIS For For 6 J. LESCHLY For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 E.D. MILLER For For 10 S.S REINEMUND For For HILLMAN FOCUSED ADVANTAGE FUND 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2007 INCENTIVE COMPENSATION PLAN. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 6. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 09-May-2012 ISIN US0605051046 Agenda 933571665 - Management Record Date 14-Mar-2012 Holding Recon Date 14-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D. ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For HILLMAN FOCUSED ADVANTAGE FUND 1E. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1I. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1J. ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1K. ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management For For 1L. ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 2. AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL - GRASSROOTS AND OTHER LOBBYING. Shareholder For Against 6. STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 8. STOCKHOLDER PROPOSAL - PROHIBITION ON POLITICAL SPENDING. Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 15-May-2012 ISIN US46625H1005 Agenda 933581301 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. POLITICAL NON-PARTISANSHIP Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND 5. INDEPENDENT DIRECTOR AS CHAIRMAN Shareholder For Against 6. LOAN SERVICING Shareholder Against For 7. CORPORATE POLITICAL CONTRIBUTIONS REPORT Shareholder Against For 8. GENOCIDE-FREE INVESTING Shareholder Against For 9. SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against STOCK RETENTION Shareholder Against For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 Agenda 933591946 - Management Record Date 21-Mar-2012 Holding Recon Date 21-Mar-2012 City / Country / Switzerland Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2011. Management For For 2. APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Management For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Management For For 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Management For For 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Management For For HILLMAN FOCUSED ADVANTAGE FUND 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Management For For 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Management For For 4. APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 23-May-2012 ISIN US9598021098 Agenda 933582175 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1B ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1C ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 2 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS Management For For HILLMAN FOCUSED ADVANTAGE FUND 3 RATIFICATION OF SELECTION OF AUDITORS Management For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5 APPROVAL OF MATERIAL TERMS OF THE EXPANDED PERFORMANCE MEASURES UNDER THE COMPANY'S 2006 LONG-TERM INCENTIVE PLAN Management For For 6 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 24-May-2012 ISIN US38141G1040 Agenda 933600125 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D. ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E. ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For HILLMAN FOCUSED ADVANTAGE FUND 1G. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1I. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1J. ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 4. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG- TERM PERFORMANCE Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING REPORT ON LOBBYING EXPENDITURES Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 30-May-2012 ISIN US30231G1022 Agenda 933600086 - Management Record Date 04-Apr-2012 Holding Recon Date 04-Apr-2012 City / Country / United States Vote Deadline Date 29-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For HILLMAN FOCUSED ADVANTAGE FUND 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 H.H. FORE For For 6 K.C. FRAZIER For For 7 W.W. GEORGE For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against 6. REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 7. AMENDMENT OF EEO POLICY () Shareholder For Against 8. REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 9. GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 31-May-2012 ISIN US7551115071 Agenda 933620343 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 30-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Management For For 1B. ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1C. ELECTION OF DIRECTOR: JOHN M. DEUTCH Management For For 1D. ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1E. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For 1F. ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1G. ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1I. ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT AUDITORS Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION Shareholder Against For HILLMAN FOCUSED ADVANTAGE FUND 5. SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 07-Jun-2012 ISIN IE00B6330302 Agenda 933612916 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 06-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.C. BERZIN Management For For 1B. ELECTION OF DIRECTOR: J. BRUTON Management For For 1C. ELECTION OF DIRECTOR: J.L. COHON Management For For 1D. ELECTION OF DIRECTOR: G.D. FORSEE Management For For 1E. ELECTION OF DIRECTOR: P.C. GODSOE Management For For 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management For For 1G. ELECTION OF DIRECTOR: C.J. HORNER Management For For 1H. ELECTION OF DIRECTOR: M.W. LAMACH Management For For 1I. ELECTION OF DIRECTOR: T.E. MARTIN Management For For 1J. ELECTION OF DIRECTOR: R.J. SWIFT Management For For 1K. ELECTION OF DIRECTOR: T.L. WHITE Management For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For HILLMAN FOCUSED ADVANTAGE FUND 3. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION Management For For HILLMAN ADVANTAGE EQUITY FUND H.J. HEINZ COMPANY Security Meeting Type Annual Ticker Symbol HNZ Meeting Date 30-Aug-2011 ISIN US4230741039 Agenda 933486311 - Management Record Date 01-Jun-2011 Holding Recon Date 01-Jun-2011 City / Country / United States Vote Deadline Date 29-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: W.R. JOHNSON Management For For 1B ELECTION OF DIRECTOR: C.E. BUNCH Management For For 1C ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Management For For 1D ELECTION OF DIRECTOR: J.G. DROSDICK Management For For 1E ELECTION OF DIRECTOR: E.E. HOLIDAY Management For For 1F ELECTION OF DIRECTOR: C. KENDLE Management For For 1G ELECTION OF DIRECTOR: D.R. O'HARE Management For For 1H ELECTION OF DIRECTOR: N. PELTZ Management For For 1I ELECTION OF DIRECTOR: D.H. REILLEY Management For For 1J ELECTION OF DIRECTOR: L.C. SWANN Management For For 1K ELECTION OF DIRECTOR: T.J. USHER Management For For 1L ELECTION OF DIRECTOR: M.F. WEINSTEIN Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION Management 1 Year For HILLMAN ADVANTAGE EQUITY FUND ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 12-Oct-2011 ISIN US68389X1054 Agenda 933499813 - Management Record Date 15-Aug-2011 Holding Recon Date 15-Aug-2011 City / Country / United States Vote Deadline Date 11-Oct-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year HILLMAN ADVANTAGE EQUITY FUND 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 15-Nov-2011 ISIN US5949181045 Agenda 933510706 - Management Record Date 02-Sep-2011 Holding Recon Date 02-Sep-2011 City / Country / United States Vote Deadline Date 14-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2 ELECTION OF DIRECTOR: DINA DUBLON Management For For 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For HILLMAN ADVANTAGE EQUITY FUND 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For SYSCO CORPORATION Security Meeting Type Annual Ticker Symbol SYY Meeting Date 16-Nov-2011 ISIN US8718291078 Agenda 933511998 - Management Record Date 19-Sep-2011 Holding Recon Date 19-Sep-2011 City / Country / United States Vote Deadline Date 15-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JUDITH B. CRAVEN, M.D. Management For For 1B ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1C ELECTION OF DIRECTOR: LARRY C. GLASSCOCK Management For For 1D ELECTION OF DIRECTOR: RICHARD G. TILGHMAN Management For For HILLMAN ADVANTAGE EQUITY FUND 02 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM - K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY WITH WHICH SYSCO WILL CONDUCT STOCKHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO APPROVE AN AMENDMENT TO SYSCO'S BYLAWS TO IMPLEMENT A STAGGERED DECLASSIFICATION OF THE BOARD OF DIRECTORS OVER A THREE-YEAR PERIOD BEGINNING WITH THE ELECTION OF THE CLASS II DIRECTORS FOR A ONE-YEAR TERM AT SYSCO'S 2 OF STOCKHOLDERS. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2012. Management For For HILLMAN ADVANTAGE EQUITY FUND THE CLOROX COMPANY Security Meeting Type Annual Ticker Symbol CLX Meeting Date 16-Nov-2011 ISIN US1890541097 Agenda 933512712 - Management Record Date 27-Sep-2011 Holding Recon Date 27-Sep-2011 City / Country / United States Vote Deadline Date 15-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DANIEL BOGGAN, JR. Management For For 1B ELECTION OF DIRECTOR: RICHARD H. CARMONA Management For For 1C ELECTION OF DIRECTOR: TULLY M. FRIEDMAN Management For For 1D ELECTION OF DIRECTOR: GEORGE J. HARAD Management For For 1E ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1F ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1G ELECTION OF DIRECTOR: GARY G. MICHAEL Management For For 1H ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I ELECTION OF DIRECTOR: PAMELA THOMAS- GRAHAM Management For For 1J ELECTION OF DIRECTOR: CAROLYN M. TICKNOR Management For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For HILLMAN ADVANTAGE EQUITY FUND 04 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 05 STOCKHOLDER PROPOSAL ON INDEPENDENT CHAIRMAN. Shareholder For Against CAMPBELL SOUP COMPANY Security Meeting Type Annual Ticker Symbol CPB Meeting Date 17-Nov-2011 ISIN US1344291091 Agenda 933510958 - Management Record Date 19-Sep-2011 Holding Recon Date 19-Sep-2011 City / Country / United States Vote Deadline Date 16-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDMUND M. CARPENTER For For 2 PAUL R. CHARRON For For 3 BENNETT DORRANCE For For 4 LAWRENCE C. KARLSON For For 5 RANDALL W. LARRIMORE For For 6 MARY ALICE D. MALONE For For 7 SARA MATHEW For For 8 DENISE M. MORRISON For For 9 WILLIAM D. PEREZ For For 10 CHARLES R. PERRIN For For 11 A. BARRY RAND For For 12 NICK SHREIBER For For 13 TRACEY T. TRAVIS For For 14 ARCHBOLD D. VAN BEUREN For For HILLMAN ADVANTAGE EQUITY FUND 15 LES C. VINNEY For For 16 CHARLOTTE C. WEBER For For 02 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 07-Dec-2011 ISIN US17275R1023 Agenda 933516885 - Management Record Date 10-Oct-2011 Holding Recon Date 10-Oct-2011 City / Country / United States Vote Deadline Date 06-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For HILLMAN ADVANTAGE EQUITY FUND 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: ARUN SARIN Management For For 1K ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1L ELECTION OF DIRECTOR: JERRY YANG Management For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE CISCO 2005 STOCK INCENTIVE PLAN. Management For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4 RECOMMENDATION, ON AN ADVISORY BASIS, ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 1 Year For 5 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 6 APPROVAL TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For 7 APPROVAL TO REQUIRE THE BOARD TO PUBLISH INTERNET FRAGMENTATION REPORT TO SHAREHOLDERS WITHIN SIX MONTHS. Shareholder For Against 8 APPROVAL TO REQUIRE THAT CISCO EXECUTIVES RETAIN A SIGNIFICANT PERCENTAGE OF STOCK UNTIL TWO YEARS FOLLOWING TERMINATION. Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 31-Jan-2012 ISIN US92826C8394 Agenda 933536205 - Management Record Date 05-Dec-2011 Holding Recon Date 05-Dec-2011 City / Country / United States Vote Deadline Date 30-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: GARY P. COUGHLAN Management For For 1B ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1C ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1D ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H ELECTION OF DIRECTOR: JOSEPH W. SAUNDERS Management For For 1I ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1J ELECTION OF DIRECTOR: JOHN A. SWAINSON Management For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For HILLMAN ADVANTAGE EQUITY FUND 03 TO APPROVE THE VISA INC. 2007 EQUITY INCENTIVE COMPENSATION PLAN, AS AMENDED AND RESTATED. Management For For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For BECTON, DICKINSON AND COMPANY Security Meeting Type Annual Ticker Symbol BDX Meeting Date 31-Jan-2012 ISIN US0758871091 Agenda 933537411 - Management Record Date 12-Dec-2011 Holding Recon Date 12-Dec-2011 City / Country / United States Vote Deadline Date 30-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B ELECTION OF DIRECTOR: HENRY P. BECTON, JR. Management For For 1C ELECTION OF DIRECTOR: EDWARD F. DEGRAAN Management For For 1D ELECTION OF DIRECTOR: VINCENT A. FORLENZA Management For For 1E ELECTION OF DIRECTOR: CLAIRE M. FRASER-LIGGETT Management For For 1F ELECTION OF DIRECTOR: CHRISTOPHER JONES Management For For 1G ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For 1H ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For HILLMAN ADVANTAGE EQUITY FUND 1I ELECTION OF DIRECTOR: ADEL A.F. MAHMOUD Management For For 1J ELECTION OF DIRECTOR: GARY A. MECKLENBURG Management For For 1K ELECTION OF DIRECTOR: JAMES F. ORR Management For For 1L ELECTION OF DIRECTOR: WILLARD J. OVERLOCK, JR. Management For For 1M ELECTION OF DIRECTOR: BERTRAM L. SCOTT Management For For 1N ELECTION OF DIRECTOR: ALFRED SOMMER Management For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 CUMULATIVE VOTING. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Record Date 27-Dec-2011 Holding Recon Date 27-Dec-2011 City / Country / United States Vote Deadline Date 22-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER For For 4 AL GORE For For HILLMAN ADVANTAGE EQUITY FUND 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON For For 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder For Against 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 13-Mar-2012 ISIN US2546871060 Agenda 933546434 - Management Record Date 13-Jan-2012 Holding Recon Date 13-Jan-2012 City / Country / United States Vote Deadline Date 12-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B ELECTION OF DIRECTOR: JOHN S. CHEN Management For For HILLMAN ADVANTAGE EQUITY FUND 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Management For For 03 TO APPROVE AN AMENDMENT TO THE 2011 STOCK INCENTIVE PLAN. Management For For 04 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against STARBUCKS CORPORATION Security Meeting Type Annual Ticker Symbol SBUX Meeting Date 21-Mar-2012 ISIN US8552441094 Agenda 933545280 - Management Record Date 12-Jan-2012 Holding Recon Date 12-Jan-2012 City / Country / United States Vote Deadline Date 20-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ Management For For HILLMAN ADVANTAGE EQUITY FUND 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1C ELECTION OF DIRECTOR: MELLODY HOBSON Management For For 1D ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management For For 1E ELECTION OF DIRECTOR: OLDEN LEE Management For For 1F ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1G ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management For For 1H ELECTION OF DIRECTOR: CLARA SHIH Management For For 1I ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1J ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management For For 1K ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 2 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION Management For For 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE MANAGEMENT BONUS PLAN. Management For For 4 SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2012 Management For For 5 SHAREHOLDER PROPOSAL REGARDING BOARD COMMITTEE ON SUSTAINABILITY Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 21-Mar-2012 ISIN US4282361033 Agenda 933549834 - Management Record Date 23-Jan-2012 Holding Recon Date 23-Jan-2012 City / Country / United States Vote Deadline Date 20-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: M. L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR: S. BANERJI Management For For 1C ELECTION OF DIRECTOR: R. L. GUPTA Management For For 1D ELECTION OF DIRECTOR: J. H. HAMMERGREN Management For For 1E ELECTION OF DIRECTOR: R. J. LANE Management For For 1F ELECTION OF DIRECTOR: A. M. LIVERMORE Management For For 1G ELECTION OF DIRECTOR: G. M. REINER Management For For 1H ELECTION OF DIRECTOR: P. F. RUSSO Management For For 1I ELECTION OF DIRECTOR: G. K. THOMPSON Management For For 1J ELECTION OF DIRECTOR: M. C. WHITMAN Management For For 1K ELECTION OF DIRECTOR: R. V. WHITWORTH Management For For 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against HILLMAN ADVANTAGE EQUITY FUND 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 19-Apr-2012 ISIN US8825081040 Agenda 933556245 - Management Record Date 21-Feb-2012 Holding Recon Date 21-Feb-2012 City / Country / United States Vote Deadline Date 18-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: D.A. CARP Management For For 1C. ELECTION OF DIRECTOR: C.S. COX Management For For 1D. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1E. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1F. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1G. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1H. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1I. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For HILLMAN ADVANTAGE EQUITY FUND HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 23-Apr-2012 ISIN US4385161066 Agenda 933558631 - Management Record Date 24-Feb-2012 Holding Recon Date 24-Feb-2012 City / Country / United States Vote Deadline Date 20-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 5. POLITICAL CONTRIBUTIONS. Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 24-Apr-2012 ISIN US9497461015 Agenda 933560369 - Management Record Date 24-Feb-2012 Holding Recon Date 24-Feb-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1J) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1K) ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For 1L) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1M) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1N) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1O) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For HILLMAN ADVANTAGE EQUITY FUND 2. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Shareholder For Against 7. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 24-Apr-2012 ISIN US4592001014 Agenda 933564204 - Management Record Date 24-Feb-2012 Holding Recon Date 24-Feb-2012 City / Country / United States Vote Deadline Date 23-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A. J. P. BELDA Management For For 1B ELECTION OF DIRECTOR: W. R. BRODY Management For For HILLMAN ADVANTAGE EQUITY FUND 1C ELECTION OF DIRECTOR: K. I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M. L. ESKEW Management For For 1E ELECTION OF DIRECTOR: D. N. FARR Management For For 1F ELECTION OF DIRECTOR: S. A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A. N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: J. W. OWENS Management For For 1J ELECTION OF DIRECTOR: S. J. PALMISANO Management For For 1K ELECTION OF DIRECTOR: V. M. ROMETTY Management For For 1L ELECTION OF DIRECTOR: J. E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L. H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For 05 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Shareholder Against For 06 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 25-Apr-2012 ISIN US2635341090 Agenda 933562731 - Management Record Date 29-Feb-2012 Holding Recon Date 29-Feb-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1K. ELECTION OF DIRECTOR: LEE M. THOMAS Management For For 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For HILLMAN ADVANTAGE EQUITY FUND 4. ON INDEPENDENT CHAIR Shareholder For Against 5. ON EXECUTIVE COMPENSATION REPORT Shareholder Against For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 25-Apr-2012 ISIN US3696041033 Agenda 933564951 - Management Record Date 27-Feb-2012 Holding Recon Date 27-Feb-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For HILLMAN ADVANTAGE EQUITY FUND A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For B2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For B3 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Management For For B4 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management For For C1 CUMULATIVE VOTING Shareholder Against For C2 NUCLEAR ACTIVITIES Shareholder Against For C3 INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder For Against CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 26-Apr-2012 ISIN US2193501051 Agenda 933560446 - Management Record Date 23-Feb-2012 Holding Recon Date 23-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For HILLMAN ADVANTAGE EQUITY FUND 1B. ELECTION OF DIRECTOR: STEPHANIE A. BURNS Management For For 1C. ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For 1D. ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For 1E. ELECTION OF DIRECTOR: JAMES B. FLAWS Management For For 1F. ELECTION OF DIRECTOR: GORDON GUND Management For For 1G. ELECTION OF DIRECTOR: KURT M. LANDGRAF Management For For 1H. ELECTION OF DIRECTOR: DEBORAH D. RIEMAN Management For For 1I. ELECTION OF DIRECTOR: H. ONNO RUDING Management For For 1J. ELECTION OF DIRECTOR: MARK S. WRIGHTON Management For For 2. APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. APPROVAL OF CORNING INCORPORATED 2012 LONG-TERM INCENTIVE PLAN. Management For For 5. AMENDMENT AND RESTATEMENT OF CERTIFICATE OF INCORPORATION TO REMOVE PROVISIONS REQUIRING SUPERMAJORITY VOTE OF SHAREHOLDERS. Management For For HILLMAN ADVANTAGE EQUITY FUND PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 26-Apr-2012 ISIN US7170811035 Agenda 933560472 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1C. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J. ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: IAN C. READ Management For For 1M. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For HILLMAN ADVANTAGE EQUITY FUND 1N. ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder For Against 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 26-Apr-2012 ISIN US4781601046 Agenda 933562301 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For HILLMAN ADVANTAGE EQUITY FUND 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1M. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. APPROVAL OF THE COMPANY'S 2012 LONG- TERM INCENTIVE PLAN Management Against Against 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against 6. SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For 7. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 27-Apr-2012 ISIN US00206R1023 Agenda 933559049 - Management Record Date 28-Feb-2012 Holding Recon Date 28-Feb-2012 City / Country / United States Vote Deadline Date 26-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For 1C. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1D. ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1E. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1F. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1G. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1I. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1J. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1K. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. AMEND CERTIFICATE OF INCORPORATION. Management For For HILLMAN ADVANTAGE EQUITY FUND 5. POLITICAL CONTRIBUTIONS REPORT. Shareholder For Against 6. LIMIT WIRELESS NETWORK MANAGEMENT. Shareholder Against For 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 30-Apr-2012 ISIN US0970231058 Agenda 933565977 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 27-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For HILLMAN ADVANTAGE EQUITY FUND 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For 4. REPORT ON POLITICAL AND TRADE ASSOCIATION CONTRIBUTIONS. Shareholder For Against 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. RETENTION OF SIGNIFICANT STOCK BY FORMER EXECUTIVES. Shareholder Against For 7. EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 30-Apr-2012 ISIN US0258161092 Agenda 933566094 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 27-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 T.J. LEONSIS For For 6 J. LESCHLY For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 E.D. MILLER For For HILLMAN ADVANTAGE EQUITY FUND 10 S.S REINEMUND For For 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2007 INCENTIVE COMPENSATION PLAN. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For 6. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 01-May-2012 ISIN US50540R4092 Agenda 933567034 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1B. ELECTION OF DIRECTOR: KERRII B. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management For For HILLMAN ADVANTAGE EQUITY FUND 1D. ELECTION OF DIRECTOR: N. ANTHONY COLES, JR., M.D., M.P.H. Management For For 1E. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1F. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1G. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. Management For For 1H. ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management For For 1I. ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. Management For For 1J. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. Management For For 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE LABORATORY CORPORATION OF AMERICA HOLDINGS 2012 OMNIBUS INCENTIVE PLAN. Management For For 4. TO APPROVE AN AMENDMENT TO THE LABORATORY CORPORATION OF AMERICA HOLDINGS 1 PURCHASE PLAN. Management For For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For HILLMAN ADVANTAGE EQUITY FUND 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 08-May-2012 ISIN US88579Y1010 Agenda 933562185 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1F. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1G. ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1H. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1I. ELECTION OF DIRECTOR: INGE G. THULIN Management For For 1J. ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For HILLMAN ADVANTAGE EQUITY FUND 4. TO APPROVE THE 2 RESTATED GENERAL EMPLOYEES STOCK PURCHASE PLAN. Management For For 5. TO APPROVE THE AMENDED 2008 LONG- TERM INCENTIVE PLAN. Management For For 6. STOCKHOLDER PROPOSAL ON LOBBYING. Shareholder For Against 7. STOCKHOLDER PROPOSAL TO PROHIBIT POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. Shareholder Against For 8. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Shareholder For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 09-May-2012 ISIN US0605051046 Agenda 933571665 - Management Record Date 14-Mar-2012 Holding Recon Date 14-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D. ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management For For 1E. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For HILLMAN ADVANTAGE EQUITY FUND 1H. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1I. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1J. ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1K. ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management For For 1L. ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 2. AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL - GRASSROOTS AND OTHER LOBBYING. Shareholder For Against 6. STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 8. STOCKHOLDER PROPOSAL - PROHIBITION ON POLITICAL SPENDING. Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 10-May-2012 ISIN US6703461052 Agenda 933573544 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CLAYTON C. DALEY, JR. For For 2 JOHN J. FERRIOLA For For 3 HARVEY B. GANTT For For 4 BERNARD L. KASRIEL For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 Management For For 3. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder For Against HILLMAN ADVANTAGE EQUITY FUND JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 15-May-2012 ISIN US46625H1005 Agenda 933581301 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. POLITICAL NON-PARTISANSHIP Shareholder Against For 5. INDEPENDENT DIRECTOR AS CHAIRMAN Shareholder For Against HILLMAN ADVANTAGE EQUITY FUND 6. LOAN SERVICING Shareholder Against For 7. CORPORATE POLITICAL CONTRIBUTIONS REPORT Shareholder Against For 8. GENOCIDE-FREE INVESTING Shareholder Against For 9. SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against STOCK RETENTION Shareholder Against For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 17-May-2012 ISIN US4581401001 Agenda 933577061 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For HILLMAN ADVANTAGE EQUITY FUND 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 18-May-2012 ISIN CH0048265513 Agenda 933591946 - Management Record Date 21-Mar-2012 Holding Recon Date 21-Mar-2012 City / Country / Switzerland Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2 FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2011. Management For For 2. APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2011. Management For For 3A. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: GLYN BARKER Management For For 3B. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: VANESSA C.L. CHANG Management For For 3C. ELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: CHAD DEATON Management For For 3D. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: EDWARD R. MULLER Management For For HILLMAN ADVANTAGE EQUITY FUND 3E. REELECTION OF CLASS I DIRECTOR FOR THREE-YEAR TERM: TAN EK KIA Management For For 4. APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD., ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM. Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 22-May-2012 ISIN US58933Y1055 Agenda 933595158 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 21-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For HILLMAN ADVANTAGE EQUITY FUND 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 6. SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 23-May-2012 ISIN US9598021098 Agenda 933582175 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1B ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1C ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 2 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS Management For For 3 RATIFICATION OF SELECTION OF AUDITORS Management For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5 APPROVAL OF MATERIAL TERMS OF THE EXPANDED PERFORMANCE MEASURES UNDER THE COMPANY'S 2006 LONG-TERM INCENTIVE PLAN Management For For 6 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 23-May-2012 ISIN US0311621009 Agenda 933583937 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1G. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1H. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1I. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1J. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1K. ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) Management For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For HILLMAN ADVANTAGE EQUITY FUND 1M. ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Management For For 1N. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management Against Against 4. TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE STOCKHOLDER ACTION BY WRITTEN CONSENT. Management For For 5A. STOCKHOLDER PROPOSAL #1 (INDEPENDENT CHAIRMAN OF THE BOARD). Shareholder For Against 5B. STOCKHOLDER PROPOSAL #2 (TRANSPARENCY IN ANIMAL USE). Shareholder Against For 5C. STOCKHOLDER PROPOSAL #3 (REQUEST FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES). Shareholder Against For 5D. STOCKHOLDER PROPOSAL #4 (CEO TO SERVE ON A MAXIMUM OF ONE OTHER BOARD). Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 24-May-2012 ISIN US38141G1040 Agenda 933600125 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For 1B. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C. ELECTION OF DIRECTOR: GARY D. COHN Management For For 1D. ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For 1E. ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For 1G. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For 1I. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1J. ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management For For 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For HILLMAN ADVANTAGE EQUITY FUND 4. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG- TERM PERFORMANCE Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING REPORT ON LOBBYING EXPENDITURES Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 30-May-2012 ISIN US30231G1022 Agenda 933600086 - Management Record Date 04-Apr-2012 Holding Recon Date 04-Apr-2012 City / Country / United States Vote Deadline Date 29-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 H.H. FORE For For 6 K.C. FRAZIER For For 7 W.W. GEORGE For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For 11 E.E. WHITACRE, JR. For For HILLMAN ADVANTAGE EQUITY FUND 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against 6. REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 7. AMENDMENT OF EEO POLICY () Shareholder For Against 8. REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 9. GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 31-May-2012 ISIN US7551115071 Agenda 933620343 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 30-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Management For For 1B. ELECTION OF DIRECTOR: VERNON E. CLARK Management For For 1C. ELECTION OF DIRECTOR: JOHN M. DEUTCH Management For For 1D. ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For 1E. ELECTION OF DIRECTOR: FREDERIC M. POSES Management For For HILLMAN ADVANTAGE EQUITY FUND 1F. ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For 1G. ELECTION OF DIRECTOR: RONALD L. SKATES Management For For 1H. ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For 1I. ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT AUDITORS Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION Shareholder Against For 5. SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 01-Jun-2012 ISIN US9311421039 Agenda 933607408 - Management Record Date 04-Apr-2012 Holding Recon Date 04-Apr-2012 City / Country / United States Vote Deadline Date 31-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For 1B ELECTION OF DIRECTOR: JAMES W. BREYER Management For For HILLMAN ADVANTAGE EQUITY FUND 1C ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For 1E ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For 1F ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For 1G ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For 1H ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For 1I ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For 1J ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For 1K ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For 1L ELECTION OF DIRECTOR: ARNE M. SORENSON Management For For 1M ELECTION OF DIRECTOR: JIM C. WALTON Management For For 1N ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For 1O ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For 1P ELECTION OF DIRECTOR: LINDA S. WOLF Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For 03 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 04 POLITICAL CONTRIBUTIONS REPORT Shareholder For Against 05 DIRECTOR NOMINATION POLICY Shareholder Against For 06 REPORT REGARDING INCENTIVE COMPENSATION PROGRAMS Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 04-Jun-2012 ISIN US8550301027 Agenda 933614477 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 01-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For 1C. ELECTION OF DIRECTOR: DREW G. FAUST Management For For 1D. ELECTION OF DIRECTOR: JUSTIN KING Management For For 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For 1K. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For 1L. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For HILLMAN ADVANTAGE EQUITY FUND 2. APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW STOCKHOLDER ACTION BY MAJORITY WRITTEN CONSENT. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED LONG TERM CASH INCENTIVE PLAN. Management For For 5. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED EXECUTIVE OFFICER INCENTIVE PLAN. Management For For 6. APPROVAL OF THE COMPANY'S 2012 EMPLOYEE STOCK PURCHASE PLAN. Management For For 7. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 8. NON-BINDING STOCKHOLDER PROPOSAL REGARDING A REQUIREMENT FOR SENIOR EXECUTIVES TO HOLD 75% NET AFTER-TAX SHARES ACQUIRED THROUGH COMPENSATION PLANS AND PROHIBITION ON HEDGING OF HELD SHARES. Shareholder Against For HILLMAN ADVANTAGE EQUITY FUND INGERSOLL-RAND PLC Security G47791101 Meeting Type Annual Ticker Symbol IR Meeting Date 07-Jun-2012 ISIN IE00B6330302 Agenda 933612916 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 06-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: A.C. BERZIN Management For For 1B. ELECTION OF DIRECTOR: J. BRUTON Management For For 1C. ELECTION OF DIRECTOR: J.L. COHON Management For For 1D. ELECTION OF DIRECTOR: G.D. FORSEE Management For For 1E. ELECTION OF DIRECTOR: P.C. GODSOE Management For For 1F. ELECTION OF DIRECTOR: E.E. HAGENLOCKER Management For For 1G. ELECTION OF DIRECTOR: C.J. HORNER Management For For 1H. ELECTION OF DIRECTOR: M.W. LAMACH Management For For 1I. ELECTION OF DIRECTOR: T.E. MARTIN Management For For 1J. ELECTION OF DIRECTOR: R.J. SWIFT Management For For 1K. ELECTION OF DIRECTOR: T.L. WHITE Management For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. APPROVAL OF THE APPOINTMENT OF INDEPENDENT AUDITORS AND AUTHORIZATION OF THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION Management For For HILLMAN ADVANTAGE EQUITY FUND BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 21-Jun-2012 ISIN US0865161014 Agenda 933631699 - Management Record Date 23-Apr-2012 Holding Recon Date 23-Apr-2012 City / Country / United States Vote Deadline Date 20-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LISA M. CAPUTO For For 2 KATHY J. HIGGINS VICTOR For For 3 GERARD R. VITTECOQ For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. TO APPROVE AN INCREASE IN THE AVAILABLE NUMBER OF SHARES UNDER THE BEST BUY CO., INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. TO VOTE ON A SHAREHOLDER PROPOSAL RECOMMENDING DECLASSIFICATION OF OUR BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For For HILLMAN ADVANTAGE EQUITY FUND GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Record Date 23-Apr-2012 Holding Recon Date 23-Apr-2012 City / Country / United States Vote Deadline Date 20-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For HILLMAN ADVANTAGE EQUITY FUND 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against 4. THE APPROVAL OF GOOGLE'S 2012 STOCK PLAN. Management Against Against HILLMAN ADVANTAGE EQUITY FUND 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management Against Against 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against THE ALLSTATE CORPORATION Security Meeting Type Annual Ticker Symbol ALL Meeting Date 22-May-2012 ISIN US0200021014 Agenda 933597479 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 21-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For 1C. ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1D. ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For 1E. ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For HILLMAN ADVANTAGE EQUITY FUND 1F. ELECTION OF DIRECTOR: ANDREA REDMOND Management For For 1G. ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For 1H. ELECTION OF DIRECTOR: JOHN W. ROWE Management For For 1I. ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1J. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1K. ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For 1L. ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For 2. ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING THE RIGHT TO ACT BY WRITTEN CONSENT. Management For For 4. APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING STOCKHOLDERS OWNING NOT LESS THAN 10% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For 5. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012. Management For For 6. STOCKHOLDER PROPOSAL ON REPORTING POLITICAL CONTRIBUTIONS. Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hillman Capital Management Investment Trust By: (Signature and Title) /s/ Mark A. Hillman Mark A. Hillman Trustee, President, and Principal Executive Officer Date: August ­­­27, 2012
